Citation Nr: 1317193	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  94-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to increased apportionment of the Veteran's compensation benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

Veteran represented by: Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

The Appellant is the Veteran's estranged spouse.  It is noted that she had been receiving an apportionment of the Veteran's compensation benefits beginning July 1, 1987, based on the Veteran's incarceration which began in December 1984 and ending in October 1992.  This apportionment was terminated by an April 1993 decision. 

This matter is before the Board of Veterans' Appeal (Board) on appeal from a special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which awarded an apportionment of the Veteran's compensation benefits on behalf of his estranged spouse in the amount of $82 per month, effective July 1, 1993, until a divorce is final.  This is equal to the amount which the Veteran received from VA on the basis of having a dependent spouse.  The Veteran did not express disagreement with that decision, but the Appellant expressed disagreement and requested an increase in the apportioned amount. 

The Appellant provided testimony at a personal hearing before the RO in May 1994.  A transcript of this hearing is of record. 

In October 1996, the Board denied the Appellant's claim for an increased apportionment of the Veteran's compensation.  By a separate decision dated that same month, the Board also denied the Veteran's claim for a total rating based upon individual unemployability (TDIU).  The Appellant perfected a timely appeal to the United States Court of Appeals for Veterans Claims (Court) regarding the apportionment claim. No appeal was perfected to the Court regarding the TDIU claim. 

By a May 1998 Order, the Court vacated and remanded the Board's decision regarding the apportionment pursuant to a Joint Motion.  The Board subsequently remanded the claim for additional development in September 1998, July 2000, and December 2011.  In a June 2006 special apportionment decision, the RO increased the Appellant's apportionment incrementally equal to the amount that the Veteran received from VA on the basis of having a dependent spouse.  This left the Appellant with an apportionment of $121 a month effective December 1, 2005.  More recently, the RO granted an increased apportionment to the Appellant in the amount of $250 a month effective April 1, 2011.

Although the Board regrets the additional delay in this case, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102. 

VA regulations provide for two types of apportionments that are payable to a spouse or dependent.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if a Veteran is not residing with his or her spouse, or if a Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.

In addition, 38 C.F.R. § 3.451 provides that apportionment of more than 50 percent of a Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee. 

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

This appeal has been complicated by the repeated submissions of conflicting statements by the Veteran and the Appellant herein, wherein they have made multiple allegations against each other of inaccurate reporting of their respective income and expense situations.  The Board sympathizes with the difficulty which these arguments and counter arguments have created for the RO in attempting to resolve the dispute over the appropriate amount (if any) of the apportionment.

The Board notes, however, that the documents presently before it for review are confusing regarding the extent of the Veteran's VA compensation benefits.  An August 2012 rating decision granted the Veteran a TDIU, effective from June 25, 2012.  Prior to that time, he was in receipt of compensation for a combined disability rating of 90 percent which had been effective from December 1, 1969.  These matters are not in dispute.  

The Veteran's VA claims folder also contains what appears to be a copy of an October 2012 rating decision which determined he was entitled to a grant of service connection for ischemic heart disease, with a 30 percent evaluation assigned effective March 12, 1999; and a 100 percent rating being effective from September 11, 1999.  He was also determined, in part, to be entitled to special monthly compensation (SMC) based on the housebound criteria effective from April 8, 2010.  However, the Virtual VA system does not contain any such copy of this rating decision.  Rather, there is a copy of a February 2013 rating action and notification letter which states that service connection was denied for ischemic heart disease.

In light of the fact that the Appellant has been actively seeking an increased apportionment of the Veteran's VA compensation benefits since the early 1990s, the fact that the October 2012 rating decision indicated the Veteran was entitled to increased benefits from at least September 11, 1999, may affect the adjudication of this claim.  However, as the February 2013 rating action indicates no such benefits have been awarded, the Board finds that the evidence of record is confusing and clarification is required.  Therefore, a remand is necessary in the instant case in order to obtain such clarification.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the conflicting/different results noted in the copy of the October 2012 rating decision in the VA claims folder and that of the February 2013 rating action and notification letter.  In pertinent part, it should be determined whether the Veteran received any VA compensation benefits in excess of the 90 percent rate prior to the assignment of the TDIU effective from June 25, 2012.

2.  Provide both the appellant and the Veteran with Financial Status Report forms, and request that both parties provide up-to-date information on these forms as to their respective income, expenses, assets and debts.

3.  Review the claims file to insure that all contested claims have been accomplished.

4.  After undertaking any development deemed essential in addition to that specified above, prepare a formal decision with respect to apportionment, which accounts for the entire claim period.  This decision should reflect consideration of the conflicting information detailed in the October 2012 rating decision on file and the February 2013 rating decision on Virtual VA, and the clarification of this conflicting information.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

